MEMORANDUM**
Hong Chi Tea appeals the 51-month sentence imposed following his guilty plea conviction for possession of a machine gun, in violation of 18 U.S.C. § 922(o). As part of his plea agreement, Tea waived his right to appeal his sentence. Because he received a sentence within the statutory maximum specified in the plea agreement, the court did not depart upward in offense level or criminal history category and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir. 1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.